Hosmer, Ch. J.
The plaintiffs, in right of the wife, have brought an action of disseisin to recover certain land; and two *232questions have been raised for the determination of the court. The first of them respects the plaintiffs’ title; and the second opposes a recovery, on the ground of the statute of limitations.
1. The property in question, was formerly vested in Prudence Ticknor; and the wife of the plaintiff in right of whom the premises are claimed, is the illegitimate child of the said Prudence. Whether an illegitimate child can inherit land from her mother, is the precise question to be decided.
It must be admitted, that all rules of succession to estates are creatures of the civil polity, and juris positivi merely. 2 Bla. Comm. 211. This principle, however, affords no aid, in the determination of the question before the court. It cannot be denied, that the legislature have authority to prescribe any rule of succession; and it is equally clear, that in all countries, both civilized and savage, the children, under certain modifications inherit the property of their parents. The duty of parents to provide for the children, is a principle of natural law, enforced by the municipal laws of all well regulated states, but more effectually by Providence, who has implanted in the breast of every parent a degree of affection for his child, which neither deformity, wickedness nor ingratitude can entirely extinguish. In this late, at the death of Prudence, the ancestor, the property of an intestate was, by express law, made to descend “ to and among the children, and such as legally represent them.” On the right construction of the recited expression, the controversy entirely depends. That Betsey Heath, one of the defendants, is the child of her mother Prudence, is so intuitively certain, that it neither requires, nor admits, of other proof. Unless the words of the law are restrained, and not permitted to mean what they literally declare, they definitely settle the question between the parties.
It is, first, advanced by the defendant, to abridge the usual meaning of the words of the statute, that the English common law, in reference to the subject of succession, has restrained the term child, to one who is born within lawful matrimony. This is, undoubtedly, true. By that law, the rights of an illegitimate, child are very few, being only such as he can acquire; he being regarded as the son of nobody. 1 Bla. Comm. 458. It is not the meaning of the word child or children, that prevents a bastard from inheriting his mother’s estate; but persons of this description are not by law permitted to succeed to their parent. That an illegitimate daughter has been legally recognized as be *233ing the child of her mother, is proved by the case of The King v. Edmonton, cited 1 Term Rep. 97.; and the law takes notice of the connexion, by prohibiting the formation of an incestuous union by marriage. Undoubtedly, in England, and in those states, which have adopted, on the subject of descents, in respect of illegitimates, the same law, the term child, in reference to a succession by inheritance, always means a legitimate child. The subject matter abridges the customary meaning of the word: as the term provisions in a statute of Edward III made to repress the usurpations of the papal see, was, by a peculiar signification, restrained to the nomination to benefices by the pope. The position, then, to be established, by the defendant, is not relative to the proper meaning of the word children; for as to this there exists no possible controversy. But it is, precisely, whether the English law relative to succession by illegitimates, is to be recognized as the law of this state; and then the term child or children must, of course, be construed pursuant to this subject matter. The court cannot, ad libitum, adopt the law in question; but they must first see, that on the usual principles of construction, it is a branch of the law of this country. Now, the opposite of this is irresitibly apparent. The English law of descents has never been admitted in this state; but from the earliest period, so far as I am informed, the subject of succession has been regulated by a law peculiarly our own. Our statute bears a striking analogy to the 22 and 23 Car. 2. e. 10. relative to the distribution of personal estate; ( 3 Bac. Abr. 72. Gwil. ed.) and likewise to the civil law, by which an illegitimate was permitted to inherit the estate of his mother; the mother being sufficiently certain, though the father was not. Cod. 6. 57. 5. Were I to be governed by the source from which our statute derived its origin, and from the reprobation of the English law of descents, I should hence deduce an argument in favour of the customary meaning of the word children; but I place no stress on this ground. Sufficient it is, that the English law of descents, being no part of the law of this state, furnishes no subject matter to restrain the signification of the term in question. The laws of the neighbouring states, which limit descents to “ the lawful issue" of the intestate, have no bearing on the. subject of discussion. It is a conclusive answer to the argument from this source, that our law does not restrain succession, to the lawful issue.
It has been insisted, that on principles of policy, to secure domestic tranquility, and to discourage illicit commerce between *234the sexes, the law inhibiting a bastard from inheriting, was originally introduced. That it may, in some degree, produce these effects, I am not disposed to deny; but were it worth the trouble of a discussion, it would not be difficult to shew, that this was not the ground, on which the rule of exclusion originated. Let it, however, be admitted; and what is the argument? That on the basis of policy, this court may restrain the plain words of a legislative act. If this rule were ever adopted and applied, it certainly must be in a case imperiously cogent, which could not leave a scintilla of doubt on the mind relative to the intention of the legislature. I do not see the present subject in this light; and am not prepared to march abreast of the plain words of the law. With the late Ch. J. Swift I most cordially concur, that “ where the meaning of the statute is plain and evident, we must construe it according to the words; and it never can be admitted, to give a construction to a statute different from the import of the words, from a conjecture that the legislature had a different meaning. Such a power would enable a court to make what they pleased of a statute.” Curtis v. Hurlburt, 2 Conn. Rep. 315.
It was determined, nearly thirty years since, by the superior court, in Brown v. Dye, 2 Root 280. that natural children by the same mother, are heirs of each other. The question now under discussion was directly decided, in the case above cited. Fish Brown, the bastard son of one Thankful Holdridge, died, leaving an estate in land, and an illegitimate sister by the same mother. The title to the premises was adjudged to be in this sister of the half blood; and on a consideration of the precise objection made in this case. By the court it was said, “ the common law of England, which has been urged in this case, is not to be mentioned as an authority, in opposition to the positive laws of our own state; and nothing can be more unjust, than that the innocent offspring should be punished for the crimes of their parents, by being deprived of their right of inheriting by the mother, when there doth not exist among men a relation so near and certain as that of mother and child.” Until this case is over-ruled, it must be deemed conclusive on the point of controversy in question.
That a bastard child is settled with her mother, was adjudged, in Canaan v. Salisbury, 1 Root 155. and is unquestionable law. " This,” said the court, in the case just cited, “ is agreeable to the law of nature and reason.” It is because there subsists between them a consanguinity, which the law recognizes; that is, *235the relation of mother and child. This case bears on the principal point in question, with a most obvious and decisive analogy.
I entertain no doubt, that, on the same principle, in the event of the mother’s impotency, her bastard child is compellible, under the statute, (p. 369.) if of sufficient ability, to provide for her support. The one is a parent; the other her offspring; and the case is embraced, by the reason as well as by the words, of the law. The principle, in my judgment, ought to be extended to every analogous case; but the reputed father does not fall within the analogy. There is no possibility of deciding who is the father of a child begotten on a lewd woman. Her testimony is permitted to rise so high in the scale of probability as to subject him to a contribution towards the child’s maintenance, not as the father in fact, but the putative father only.
On the whole, I embrace the plain meaning of the words of the statute, confirmed by a determination in point, and decisions decisively analogous. I cannot admit any influence on my opinion from the common law of England, which never has been adopted here; nor from arguments of political expediency, furnishing a better ground for the legislature to recur to, than for those whose province it is jus dicere, non dare.
2. The next and only remaining question, is, whether the plaintiffs are barred, by the law of limitation.
The solution of this enquiry depends on the extent of title, which the tenant by the curtesy had in the premises. It is insisted, by the defendant, that his right is precisely co-extensive with that of his son Samuel Strong, the issue of his wife Prudence; and on this principle, that tenure by the curtesy originated from the father’s obligation to support his child, and therefore must be commensurate with it. Let it be admitted, that an estate by the curtesy primarily came into existence, on the reason above-mentioned, which Sir William Blackstone seems to suppose; (2 Bla. Comm. 128.) yet it is far from a legitimate conclusion, that the extent of the tenant’s interest, is to be measured by the reason for its introduction. The law concerning infancy originated from the supposed imbecility of an infant’s understanding, and the presumed necessity of affording him protection; notwithstanding this, the contract of a youth of twenty years of age, of much learning and extraordinary soundness of mind, is as invalid, as if he were only of half that age, and below the common standard for talents and acquirements. The system of tenure by the curtesy, is, at least, pretty artificial, *236and what it is, because ita lex scripta est. For, “ whether the, issue were born before or after the wife’s seisin of the lands; whether it be living or dead, at the time of the seisin, or at the time of the wife’s decease; the husband will be tenant by the curtesy.” 2 Bla. Comm. 128. Co. Litt. 29. b. Bush & ux. v Bradley, 4 Day 298. Now, if the estate by curtesy is founded, as Ch. J. Swift supposes, (1 Swift's Dig. 84.) on the ground that the tenant is the natural guardian of the children, whose birth gives him title, and that it is proper he should have the use of the land, to support and educate them, it is decisively clear, that the reason operates in originating only, but not in bounding or limiting the interest; otherwise, the death of the, children would necessarily infer a termination of the estate.
The description of the issue born, who gives rise to the tenancy by the curtesy, is, that be shall he capable of inheriting the estate. Litt. sect. 35. 52. 2 Bla. Comm. 126. Was not Samvel Strong capable of inheriting the estate in question? Unquestionably, he had this capacity, and, in fact, did inherit it. He is seised per my et per tout with his fellow tenants in common; and has right to every blade of grass, and every atom of the soil. I admit, there would arise a powerful objection, if the reason on which the law of curtesy originated, controuled the estate of the tenant; but that it does not, has already been demonstrated.
Be the above argument what it may, the law is unquestionable, that the actual inheritance of the issue is not of moment, but his capacity to inherit. His capacity is not affected, by the fact, that others have an equal capacity. If Samuel had died without issue, before his mother, his father, this notwithstanding would have been tenant by the curtesy; but the fee of the estate would have vested entirely in Betsey Heath and her brother. If a man marry a widow, who had issue, and afterwards has a son by her, would he be tenant by the curtesy of all her estate, or of a part only, including the interest of his son, and thus become a tenant in common with the other children? He would have curtesy in the whole; and on this ground, that this is the established law relative to this estate.
From the above principles, it results, that Betsey Heath had no right, of entry in the land demanded, until the year 1815, on the death of Jared Strong; and that the plaintiffs are not barred by the law of limitation. Clark v. Vaughan, 3 Conn. Rep. 191.
*237On these grounds I am of opinion, that the plaintiffs are entitled to recover.
Peters and Brainard, Js. were of the same opinion.
Bristol, J. dissented, considering a bastard as incapable of taking by descent, even from his mother.
Judgment to be rendered for plaintiffs.